 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

Coreen Sawdon

 

                                                THIS AGREEMENT is made and
entered into as of the 16th  day of October, 2007, by and between Shuffle
Master, Inc., a Minnesota corporation (the “Company”), and Coreen Sawdon (the
“Employee”), a resident of the State of Nevada.

 

RECITALS:

 

                                               
A.                                   The Company is in the business of
developing, manufacturing, distributing and otherwise commercializing gaming
equipment, games (live, electronic and simulated), operating systems for gaming
equipment, and related products and services throughout the United States and in
Canada and other countries (the “Business”).

 

                                               
B.                                     Company and Employee want to create an
at-will employment relationship that protects the Company with appropriate
confidentiality and non-compete covenants, and compensates the Employee for
performing her obligations appropriately.

 

                                               
C.                                     The Company and Employee desire that
Employee be employed by the Company on the terms and conditions of this
Agreement.

 


AGREEMENT


 

                                                In consideration of the mutual
promises contained herein, Employee and the Company agree as follows:

 

1.                                       Employment.  The Company hereby employs
Employee as its Senior Vice President — Finance and Chief Accountant reporting
to the Chief Financial Officer of the Company and indirectly to the Chair of the
Board of Director’s Audit Committee.  Employee shall perform the normal duties
of that position and as otherwise directed as contained in Exhibit A. 
Employee’s employment under this Agreement with the Company is for a term of two
(2) years (the “Term”), beginning on August 1, 2007 (the “Commencement Date”),
through July 31, 2009.

 

2.                                       Salary, Bonus and Benefits.

 

a.               From the Commencement Date through July 31, 2008, and
retroactively to February 18, 2007, Employee shall be paid an annual base salary
of Two Hundred Thousand Dollars ($200,000.00), for the period January 1, 2007
through February 17, 2007, Employee shall be paid an annual base salary of One
Hundred Seventy-Seven Thousand Six Hundred Seventy Five Dollars ($177,675.00)
paid in the same intervals as other Employees of the Company; and if employed
through October 31, 2007, Employee will be eligible to receive an executive
bonus in accordance with the terms and conditions of the executive bonus program
and/or the individual performance bonus program authorized by the Board of
Directors of the Company (the “Board”) for other comparable senior vice
president-level employees of the Company for fiscal year 2007,

 

1

--------------------------------------------------------------------------------


 

with a bonus in a range of percentages, but with a target bonus of 40% of
Employee’s base salary.

 

b.              During the second fiscal year of this Agreement, Employee will
receive an annualized base salary of no less than Two Hundred Thousand Dollars
($200,000), and will also be eligible to participate in an executive bonus
program and/or in an individual performance bonus program that applies to other
comparable senior vice-president level employees of the Company as authorized by
the Board, up to a target bonus of 45% of Employee’s base salary.  Employee will
not, however, be eligible to participate in the Company’s non-executive bonus
program.  Employee acknowledges receipt of any bonuses or incentives applicable
to fiscal years 2005 and 2006 and any equity grants promised to Employee in her
Letter Agreement with the Company, dated June 17, 2005.  Employee also
acknowledges receipt of 5,000 restricted shares on July 17, 2007, in
anticipation of this Agreement.

 

c.               Any stock options or restricted stock units granted at any time
to Employee shall vest in accordance with the terms and conditions set forth in
the applicable grant by the Board and, as otherwise may be applicable, with any
relevant terms and conditions of the 2004 Equity Incentive Plan as amended (the
“Plan”).  Employee acknowledges that any option grants are at the sole
discretion of the Board.

 

d.              Employee’s salary is set in the expectation that (except for
vacation days and holidays) Employee’s full time will be devoted to Employee’s
duties hereunder.

 

e.               During Employee’s employment with the Company, the Company will
promptly pay or reimburse Employee for reasonable travel, entertainment and
other expenses incurred by Employee in the furtherance of or in connection with
the performance of Employee’s duties.  Such reimbursement will be in accordance
with Company policies in existence from time to time.

 

f.                 For as long as the Company makes the following benefits
available to any comparable senior vice president-level employees of the
Company, Company agrees to provide Employee with:

 

i.                  Club Sport Family membership;

ii.               Premiere Care medical services.

 

g.              Notwithstanding any other provision contained herein, Employee
shall be and is an employee “at will,” terminable at any time, with or without
just cause or notice.

 

3.                                       Outside Services or Consulting. 
Employee shall devote Employee’s full professional time and best professional
efforts to the Company.  Employee may render other professional or consulting
services to other persons or businesses from time to time during the Term, only
if Employee meets all of the following requirements:

 

a.               The services do not interfere in any manner with the Employee’s
ability to fulfill all of her duties and obligations to the Company.

 

2

--------------------------------------------------------------------------------


 

b.              The services are not rendered to any business that may compete
with the Company in any area of the Business or do not otherwise violate
paragraph 4 hereof.

 

c.               The services do not relate to any products or services, which
form part of the Business.

 

d.              Employee informs and obtains the consent of the Chief Executive
Officer of the Company.

 

4.                                       Non-competition.  In consideration of
the provisions of this Agreement, Employee hereby agrees that she shall not,
during the term of her full-time employment and for a period of twelve (12)
months thereafter:

 

a.               Directly or indirectly own, manage, operate, participate in,
consult with or work for any business, which is engaged in the Business anywhere
in the United States or Canada.

 

b.              Either alone or in conjunction with any other person,
partnership or business, directly or indirectly, solicit, hire, or divert or
attempt to solicit, hire or divert any of the Employees, independent
contractors, or agents of the Company (or its affiliates or successors) to work
for or represent any competitor of the Company (or its affiliates or
successors), or to call upon any of the customers of the Company (or its
affiliates or successors).

 

c.               Directly or indirectly provide any services to any person,
company or entity, which is engaged in the Business anywhere in the United
States or Canada.

 

5.                                       Confidentiality; Inventions.

 

a.               Employee shall fully and promptly disclose to the Company all
inventions, discoveries, software and writings that Employee may make, conceive,
discover, develop or reduce to practice either solely or jointly with others
during Employee’s employment with the Company, whether or not during usual work
hours.  Employee agrees that all such inventions, discoveries, software and
writing shall be and remain the sole and exclusive property of the Company, and
Employee hereby agrees to assign, and hereby assigns all of Employee’s right,
title and interest in and to any such inventions, discoveries, software and
writings to the Company.  Employee agrees to keep complete records of such
inventions, discoveries, software and writings, which records shall be and
remain the sole property of the Company, and to execute and deliver, either
during or after Employee’s employment with the Company, such documents as the
Company shall deem necessary or desirable to obtain such letters patent, utility
models, inventor’s certificates, copyrights, trademarks or other appropriate
legal rights of the United States and foreign countries as the Company may, in
its sole discretion, elect, and to vest title thereto in the Company, its
successors, assigns, or nominees.

 

b.              “Inventions,” as used herein, shall include inventions,
discoveries, improvements, ideas and conceptions, developments and designs,
whether or not patentable, tested, reduced to practice, subject to copyright or
other rights or forms of protection, or relating to data processing,
communications, computer software systems, programs and procedures.

 

3

--------------------------------------------------------------------------------


 

c.               Employee understands that all copyrightable work that Employee
may create while employed by the Company is a “work made for hire,” and that the
Company is the owner of the copyright therein.  Employee hereby assigns all
right, title and interest to the copyright therein to the Company.

 

d.              Employee has no inventions, improvements, discoveries, software
or writings useful to the Company or its subsidiaries or affiliates in the
normal course of business, which were conceived, made or written prior to the
date of this Agreement.

 

e.               Employee will not publish or otherwise disclose, either during
or after Employee’s employment with the Company, any published or proprietary or
confidential information or secret relating to the Company, the Business, the
Company’s operations or the Company’s products or services.  Employee will not
publish or otherwise disclose proprietary or confidential information of others
to which Employee has had access or obtained knowledge in the course of
Employee’s employment with the Company.  Upon termination of Employee’s
employment with the Company, Employee will not, without the prior written
consent of the Company, retain or take with Employee any drawing, writing or
other record in any form or nature which relates to any of the foregoing.

 

f.                 Employee understands that Employee’s employment with the
Company creates a relationship of trust and confidence between Employee and the
Company.  Employee understands that Employee may encounter information in the
performance of Employee’s duties that is confidential to the Company or its
customers.  For the Term hereof, and until the information falls into the public
domain, Employee agrees to maintain in confidence all information pertaining to
the Business or the Company to which Employee has access including, but not
limited to, information relating to the Company’s products, inventions, trade
secrets, know how, systems, formulas, processes, compositions, customer
information and lists, research projects, data processing and computer software
techniques, programs and systems, costs, sales volume or strategy, pricing,
profitability, plans, marketing strategy, expansion or acquisition or
divestiture plans or strategy and information of similar nature received from
others with whom the Company does business.  Employee agrees not to use,
communicate or disclose or authorize any other person to use, communicate or
disclose such information orally, in writing, or by publication, either during
Employee’s employment with the Company or thereafter except as expressly
authorized in writing by the Company unless and until such information becomes
generally known in the relevant trade to which it relates without fault on
Employee’s part, or as required by law.

 

6.                                       Termination or Non-Extension by Company
Without Just Cause

 

a.               Employee’s employment by the Company is “at will” therefore,
subject to the terms and conditions hereof, the Company may terminate Employee’s
full-time employment at any time either with or without just cause. In the event
of any termination of Employee’s full-time employment with the Company without
just cause, or in the event that Employee’s full-time employment is not extended
or renewed beyond the Term on terms at least as favorable to Employee as
Employee is receiving during the last year of the Term, then Employee will
remain bound to the covenants not to compete and

 

4

--------------------------------------------------------------------------------


 

confidentiality obligations of paragraphs 4 and 5 of this Agreement, according
to their terms, and each one of the following shall apply:

 

i.                                          Employee shall be paid an amount
equal to one-half of her then annual base salary, paid over a period of twelve
(12) months from Employee’s termination, in equal monthly installments and at
the same intervals as other Employees of the Company are then being paid their
base salaries;

 

ii.                                       Employee shall continue to receive,
during the twelve (12) months from Employee’s termination, all medical insurance
and any other benefits (except for the benefit in paragraph 2(f)(i)) or
insurance coverages which Employee would have received had her employment not
been so terminated, or not extended, provided however, if the Employee is not
eligible for said medical insurance, the Company shall pay the COBRA premiums
for continuation coverage during the said twelve (12) month period;

 

iii.                                    Employee shall receive additional
compensation for her covenant not to compete equal to the average annual bonus
which Employee has received for the three most recent fiscal years during which
Employee was employed, provided however that if Employee has not been employed
for three full fiscal years, then the Company shall use the actual number of
full fiscal years that the Employee was employed; and if the Employee has not
been employed for a full fiscal year, than the Company shall use the bonus
amount, if any, paid to Employee (but annualized for a full fiscal year) from
the most recent partial  fiscal year for which the Employee was entitled to a
bonus under this Agreement, and the amount due under this paragraph
6(a)(iii) shall be paid in the same intervals as other Employees of the Company
are then being paid their base salaries;

 

iv.                                   Notwithstanding anything else contained
herein to the contrary, during the 12-month period referred to in this paragraph
6, Employee shall remain a part-time employee of the Company’s and, subject to
Employee’s other professional duties, shall be available to the Chief Financial
Officer of the Company.

 

b.              For purposes hereof, any of the following acts or events shall,
at Employee’s option, constitute a termination without just cause under this
paragraph 6 (but the following is not the entire list of reasons or events which
may constitute a “termination without just cause”):

 

i.                                          any material diminution or reduction
of Employee’s title, position, duties or responsibilities, except as caused by
the acts or omissions of Employee; or

 

ii.                                       any material breach by Company of this
Agreement that is not cured within thirty (30) days  after written notice by
Employee of such breach.

 

c.               In the event that, at the end of the Term, the Company elects
not to extend or renew Employee’s full-time employment beyond the Term on terms
at least favorably to Employee as Employee is receiving during the last fiscal
year of the Term, then such non-renewal shall be treated as a termination
without cause.  In such case, the provisions of paragraphs 6(a)(i) through
(iv) shall apply and Employee shall be bound to the

 

5

--------------------------------------------------------------------------------


 

provisions of paragraphs 4 and 5 hereof for the period of time during which
Employee is being paid pursuant to paragraph 6(a).

 

7.                                       Early Termination by Company for Just
Cause.  The Company may terminate Employee for just cause.  In the event the
Company terminates the Employee for just cause, the Employee will remain bound
under the provisions of paragraphs 4 and 5, but will not be entitled to any
compensation or benefits following her termination of employment under this
Agreement.  Termination for “just cause” shall mean any of the following (and
none of the following shall be interpreted as cumulative):

 

a.               dishonesty as to a matter which is materially injurious to the
Company;

 

b.              the commission of a willful act or omission intended or likely
to materially injure the business of the Company;

 

c.               a violation of any of the material provisions of Sections 4
and/or 5 hereof;

 

d.              a determination in good faith by the CFO or the Board that the
Employee has failed to make a good faith effort to fully perform her duties as
assigned by either the CFO or the Board, which is not remedied by the Employee
within fifteen (15) days following the CFO’s or the Board’s written notice
stating such alleged failure;

 

e.               the Employee is repeatedly inattentive to her duties pursuant
to this Agreement and has received written notice of same and, if curable, has
failed to so cure within 15 days of such written notice;

 

f.                 the Employee fails or is unable to become licensed in any
jurisdiction where licensing is required, or once licensed, any loss or
suspension thereof;

 

8.                                       Voluntary Termination by Employee.

 

a.               In the event Employee voluntarily terminates her employment
with the Company, Employee will remain bound under the provisions of paragraphs
4 and 5 hereof, but will not be entitled to receive any compensation and
benefits following her termination of employment except for any payments or
benefits required by law.

 

b.              Voluntary termination means an intentional termination by the
Employee without good reason and without pressure by the Company; and further,
provided that there was not a material breach of this Agreement by the Company,
prior to any such termination which remains uncured.

 

9.                                       Cooperation with Change in Control. 
Employee will reasonably cooperate with the Company in the event of a Change in
Control.

 

10.                                 No Conflicting Agreements.  Employee has the
right to enter into this Agreement, and hereby confirms Employee has no
contractual or other impediments to the performance of Employee’s obligations
including, without limitation, any non-competition or similar agreement in favor
of any other person or entity.

 

6

--------------------------------------------------------------------------------


 

11.                                 Company Policies.  During the term of
Employee’s employment, Employee shall engage in no activity or employment which
may conflict with the interest of the Company, and Employee shall comply with
all policies and procedures of the Company including, without limitation, all
policies and procedures pertaining to ethics.

 

12.                                 Independent Covenants.  The covenants and
agreements on the part of the Employee contained in paragraphs 4 and 5 hereof
shall be construed as agreements independent of any other provision in this
Agreement; thus, it is agreed that the relief for any claim or cause of action
of the Employee against the Company, whether predicated on this Agreement or
otherwise, shall be measured in damages and shall not constitute a defense or
bar to enforcement by the Company of those covenants and agreements.

 

13.                                 Injunctive Relief; Attorneys’ Fees.  In
recognition of the irreparable harm that a violation by Employee of any of the
covenants contained in either paragraphs 4 or 5 hereof would cause the Company,
the Employee agrees that, in addition to any other relief afforded by law, an
injunction (both temporary and permanent) against such violation or violations
may be issued against him or her and every other person and entity concerned
thereby, it being the understanding of the parties that both damages and an
injunction shall be proper modes of relief and are not to be considered
alternative remedies.  Employee consents to the issuance of such injunctive
relief without the posting of a bond or other security.  In the event of any
such alleged violation, THE LOSING PARTY AGREES TO PAY THE COSTS, EXPENSES AND
REASONABLE ATTORNEYS’ FEES INCURRED BY THE PREVAILING PARTY IN PURSUING OR
DEFENDING ANY OF ITS RIGHTS WITH RESPECT TO SUCH ALLEGED VIOLATIONS, IN ADDITION
TO THE ACTUAL DAMAGES SUSTAINED BY THE PREVAILING PARTY AS A RESULT THEREOF.

 

14.                                 Notice.  Any notice sent by registered mail
to the last known address of the party to whom such notice is to be given shall
satisfy the requirements of notice in this Agreement.

 

15.                                 Entire Agreement.  This Agreement is the
entire agreement of the parties hereto concerning the subject matter hereof and
supersedes and replaces in its entirety any oral or written existing agreements
or understandings between the Company and the Employee relating generally to the
same subject matter.  Company and Employee hereby acknowledge that there are no
agreements or understandings of any nature, oral or written, regarding
Employee’s employment, apart from this Agreement, and Employee acknowledges that
no promises or agreements not contained in this Agreement have been made or
offered by the Company.

 

16.                                 Severability.  It is agreed and understood
by the parties hereto that if any provision of this Agreement should be
determined by an arbitrator or court to be unenforceable in whole or in part, it
shall be deemed modified to the minimum extent necessary to make it reasonable
and enforceable under the circumstances, and the court shall be authorized by
the parties to reform this Agreement in the least way necessary in order to make
it reasonable and enforceable.

 

17.                                 Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Nevada,
without giving effect to the principles of conflicts of laws thereof.

 

18.                                 Heirs, Successors and Assigns.  The terms,
conditions, obligations, agreements and covenants hereof shall extend to, be
binding upon, and inure to the benefit of the parties hereto and

 

7

--------------------------------------------------------------------------------


 

their respective heirs, personal representatives, successors, assigns, and/or
acquirers, including any entity which acquires, merges with, or obtain control
of the Company.

 

19.                                 Waiver of Breach.  The waiver by either the
Company or the Employee of any breach of any provision of this Agreement shall
not operate as or be deemed a waiver of any subsequent breach by either the
Company or the Employee.

 

21.                                 Dispute Resolution.  Except for the
Company’s right (either pursuant to paragraph 13 hereof or otherwise) to
injunctive relief to enforce the provisions of paragraphs 4 and 5 hereof, the
exclusive forum for the resolution of any dispute arising under this Agreement
or any question of interpretation regarding the provisions of this Agreement
(other than disputes relative to paragraphs 4 or 5 hereof) shall be resolved by
arbitration, to be held in Clark County, Nevada, in accordance with the rules of
the American Arbitration Association.  Such arbitration shall be before an
arbitrator, who must be a member of the National Academy of Arbitrators; chosen
in accordance with the rules then in effect, of the American Arbitration
Association.  In the event the Employee and Company fails within a reasonable
period of time to agree on an arbitrator, the arbitrator shall be chosen by the
American Arbitration Association.  The decision of the arbitrator shall be
final, conclusive and binding upon the Company and Employee.

 

22.                                 Amendment.  This Agreement may be amended
only by a document in writing signed by both the Employee and an officer of the
Company, and no course of dealing or conduct of the Company shall constitute a
waiver of any of the provisions of this Agreement.

 

23.                                 Fees and Costs.  In any action bought by one
party against the other pursuant to this Agreement or in the event of any
dispute over the meaning of this Agreement, the successful party, in addition to
recovering its awarded damages and other relief, shall be entitled to recover
its attorney’s fees and costs from the unsuccessful party.

 

24.                                 Non-Disparagement and Cooperation.

 

a.               During any period of time wherein the Company is paying any
base salary to Employee, whether during the Term hereof or during any time after
the termination or expiration of this Agreement, and for a period of three
(3) years thereafter, Employee shall not disparage or otherwise make any
negative comments about the Company, its policies, products, Employees or
management.  The Company may enforce these non-disparagement provisions by
resort to injunctive relief as set forth in paragraph 13, in addition to any
other damages that it may be entitled to under this Agreement or otherwise at
law.

 

b.              Employee agrees to fully cooperate with the Company and its
affiliates during the entire scope and duration of any litigation or
administrative proceedings involving any matters with which Employee was
involved during Employee’s employment with the Company.

 

c.               In the event Employee is contacted by parties or their legal
counsel involved in litigation adverse to the Company or its affiliates,
Employee (i) agrees to provide notice of such contact as soon as practicable;
and (ii) acknowledges that any communication with or in the presence of legal
counsel for the Company (including without limitation the Company’s outside
legal counsel, the Company’s inside legal counsel, and legal counsel

 

8

--------------------------------------------------------------------------------


 

of each related or affiliated entity of the Company) shall be privileged to the
extent recognized by law and, further, will not do anything to waive such
privilege unless and until a court of competent jurisdiction decides that the
communication is not privileged.  In the event the existence or scope of the
privileged communication is subject to legal challenge, then the Company must
either waive the privilege or pursue litigation to protect the privilege at the
Company’s sole expense.

 

25.                                 D & O Policy.  During Employee’s employment
with the Company under this Agreement, the Company shall maintain director and
officer liability insurance in reasonable scope and amounts which insurance will
cover Employee.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

EMPLOYER:

EMPLOYEE:

 

 

SHUFFLE MASTER, INC.

COREEN SAWDON

 

 

By:

/s/ Jerry Smith

 

By:

/s/ Coreen Sawdon

 

 

 

 

 

 

 

Its:

Senior Vice President & General Counsel.

 

Its:

Senior Vice President Finance & Chief Accountant Officer

 

 

 

9

--------------------------------------------------------------------------------

 

 